[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This court cannot find any credible evidentiary basis for supporting plaintiff mothers interference with father's right to expose their daughter to his constitutionally protected religious beliefs as a Jehovah's witness, however disturbing those beliefs may be to the custodial mother.
Plaintiff father's Motion for Contempt is denied.
Defendant mother is directed to permit Magdelena's father to continue to expose Magdelena to the father's religious beliefs during his access periods.
Joseph L. Steinberg CT Page 27